IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
FLORIDA DEPARTMENT OF
ELDER AFFAIRS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1513

FRANCES M. BROOKS,

      Appellee.

_____________________________/

Opinion filed March 19, 2015.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

William T. Jackson and William Peter Martin of Dennis, Jackson, Martin &
Fontela, P.A., Tallahassee, for Appellant.

W. Scott Newbern of W. Scott Newbern, P.L, Tallahassee and Steven R. Andrews
and Brian O. Finnerty of Law Office of Steven R. Andrews, P.A., Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.